United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4105
                                   ___________

Teal M. Woods,                          *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Arkansas.
                                        *
Golden Eagle of Arkansas, Inc.,         *      [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: March 17, 2006
                                Filed: April 6, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Teal M. Woods appeals the district court’s1 order denying her Federal Rule of
Appellate Procedure 4(a)(5) motion to extend the time for filing a notice of appeal.
Having carefully reviewed the record, we find no abuse of discretion. See Lowry v.
McDonnell Douglas Corp., 211 F.3d 457, 462-64 (8th Cir.) (standard of review;
applying four-factor test for determining whether party’s neglect of deadline is
excusable), cert. denied, 531 U.S. 929 (2000). Accordingly, we affirm. See 8th Cir.
R. 47B.

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.